          Case 2:18-cv-01413-WB Document 33-3 Filed 11/07/18 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


NOAH BANK and EDWARD SHIN                               )
                                                        )       Civil Action
                        Plaintiffs,                     )
                 v.                                     )       No. 18-1413-WB
                                                        )
SUNDAY JOURNAL USA CORPORATION                          )
                                                        )
                        Defendant.                      )


                 [PROPOSED] ORDER DENYING DEFENDANTS’ MOTION
                  TO DISMISS OR, IN THE ALERNATIVE TO TRANSFER

         AND NOW, this _____ day of ____________________, 2018, upon consideration of

Defendants Sunday Journal USA Corp. and Y & L Media, Inc.’s motion to dismiss, and

Plaintiffs’ response thereto, for the reasons set forth in Plaintiffs’ memorandum, the Court

concludes that it should deny Defendants’ motion, and therefore, it is hereby ORDERED,

ADJUDGED and DECREED:

         1. The Motion of Defendants to dismiss the Second Amended Complaint is DENIED;

            OR

         2. In the alternative; in lieu of dismissing Plaintiffs’ case, this case is hereby transferred

            to the United States District Court for the Central District of California.



Dated:
                                                         United States District Judge
